               Case 1:18-cv-00722-LGS-OTW Document 141 Filed 04/24/20 Page 1 of 2



                                                             /


JAMES E. JOHNSON
Corporation Counsel
                                            THE CITY OF NEW YORK                              CHRISTOPHER G. ARKO
                                                                                                        Senior Counsel
                                           LAW DEPARTMENT                                               (212) 356-5044
                                                                                                   (212) 356-3509 (fax)
                                               100 CHURCH STREET                                    carko@law.nyc.gov
                                               NEW YORK, NY 10007



                                                                             April 23, 2020

        By ECF
        U




        Hon. Lorna G. Schofield
        United States District Judge
        Southern District of New York
        40 Foley Square
        New York, NY 10007

                       Re:     George Benn v. City of New York, et al. , 18 Civ. 722 (LGS)(OTW)
                                                                        U




        Your Honor:

                       I am a Senior Counsel in the New York City Law Department, attorney for
        defendants City of New York, Detective Felix Cruz, Detective Gerard Dimuro, Captain Delroy
        Morrison, Correction Officer Xavier McNeil, Correction Officer Matthew Landow, Correction
        Officer Jonathen Powell, Correction Officer Jermain Phillips, and Correction Officer Gordon
        Noel in this action. I write to respectfully request a 45-day extension of time, from April 30,
        2020 to June 11, 2020, for defendants to file their premotion letter, and a corresponding
        adjournment of the case management conference scheduled for May 14, 2020 at 10:50 a.m. This
        is defendants’ second request for an extension to file their letter, and it is made with plaintiff’s
        consent.

                      The reason for this request is that since defendants’ last letter motion, which was
        filed on March 19, 2020, my office has remained closed and I have been working remotely for
        over a month due to the COVID-19 pandemic. This case was newly transferred to me on March
        19, 2020 from the previously-assigned Assistant Corporation Counsel Alison Mitchell.

                       By way of background, plaintiff alleges causes of action stemming from two
        distinct events. The first involves plaintiff’s arrest in 2013 and subsequent prosecution. The
        second involved a purported use of force that occurred in 2015 while plaintiff was incarcerated
        pursuant to his 2013 arrest.

                        While I have been able to review some of the materials in the case file related to
        this matter that are available digitally, I have not been able to access numerous important pieces
        of discovery. For example, there are several videos that were produced which I cannot access
        remotely, some of which depict the 2015 incident that occurred while plaintiff was in the custody
        Case 1:18-cv-00722-LGS-OTW Document 141 Filed 04/24/20 Page 2 of 2



  of the Department of Correction. These videos are crucial because the correction officer
  defendants who participated in this incident were not deposed.

                  Further, I am uncertain at this time whether all documents that were produced in
  discovery are available digitally. Moreover, I am not in possession of defendant Detective
  DiMuro and Detective Cruz’s deposition transcripts. Accordingly, I will not be in a position to
  familiarize myself with this matter sufficient to draft a premotion letter until I am able to access
  the physical file that is currently in the Corporation Counsel’s offices.

                 I thank the Court for its time and consideration herein, and I respectfully request
  that the Court grant defendants leeway in light of the current circumstances.

                                                               Respectfully submitted,

                                                               /s/ Christopher G. Arko

                                                               Christopher G. Arko
                                                               Senior Counsel

  cc:    Arthur Schwartz, Esq. (By ECF)
         Richard Soto, Esq. (By ECF)
         Attorneys for Plaintiff




Application GRANTED. The May 14, 2020 case management conference is adjourned to June 25, 2020, at
10:50 a.m. Any party proposing to file summary judgment shall file pre-motion letters by two weeks
before the conference, or June 11, 2020. No further extensions absent extraordinary circumstances.

Dated: April 24, 2020
       New York, New York
